Exhibit 10.10 Purchase and Sale Contract Between Supplier, Yujiang Huangguizhen Feed Agency(Hereinafter referred to as Party A) and Purchaser. Jiangxi Yingtan Huaxin Livestock Co., Ltd.(Hereinafter referred to as Party B) Through mutual negotiation by both Party A and Party B, the following terms and conditions are hereby reached with respect to the 2009 corn purchase and sale contract: Article I. In the year of 2009, Party B plans to purchase 12,000 tons of corn from Party A and planned monthly supply shall be based on Party B’s monthly purchase order. Article II. Price in line with the market trend. The price determined through mutual negotiation on the current day shall prevail. Article III. Place and terms of delivery: It’s the responsibility of Party A to make delivery to Party B at the cost of Party A. Article IV. Acceptance criteria: Upon receiving, Party B shall conduct acceptance over the goods on the site. In case of non-conformity of any product indicator, Party A shall be informed in writing promptly. If Party A is held responsible for it, replacement or returned goods shall be carried out; if Party B does not put forward any objection, the goods shall be deemed as conforming. Article V. Terms of settlement: After negotiation, settlement via bank or in cash is acceptable; date of payment: payment to be made once acceptance is qualified. Article VI. Liability for breach of contract: Any and all losses arising from Party A’s breach of contract shall be indemnified by Party A; Any and all losses suffered by Party A due to overdue payment of Party B, Party B shall pay the overdue fine to Party A at the current banking interest. Article VII. Other matters as agreed upon: For any other matters as agreed, a supplementary agreement may be entered into after negotiation. Article VIII. This contract is made in duplicate, Party A and Party B holding ONE each. This contract shall come into effect once signed (sealed). Party A: Yujiang Huang Guizhen Feed Business Outlet Legal representative: Huang Guizhen Party B: Jiangxi Yingtan Huaxin Husbandry Co., Ltd. Legal representative: Xu Deng fu January 1, 2009
